Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25th 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrick Fleis on March 26th 2021.

The application has been amended as follows: 
Claim 2 is cancelled.
Claims 1, 3, 4 and 10 are amended as follows.


1.	A system for treating impingement of a nerve of a spinal canal caused by spinal stenosis within a human body, said spinal canal including a vertebral foramen, the system comprising: 
a catheter sized and configured for introduction in to the vertebral foramen; 
a separate inflatable member movable from a deflated to an inflated positions, said inflatable member located within the catheter in a deflated position, said inflatable member capable of being advanced outwardly of said catheter, said inflatable member being sized and con figure to alleviate the nerve impingement when in said inflated position; and 
a marker located on the inflatable member for monitoring the positioning of the inflatable member within the human body
a pressure control device; and 
a cannula for housing said catheter, said cannula having a blunt end 
a pair of telescoping stylets located internally of said cannula wherein one of said stylets having a blunt end for preventing injury to the nerves in said vertebral foramen and the other stylet having a sharpened end for piercing and penetrating skin and fascia of the human body;
a guide wire attached to the cannula for directing the catheter
wherein said catheter being designed so that the pressure within said inflatable member can be measured, thereby allowing for proper positioning of the inflatable member within said spinal canal.  
3.	The system of claim 1[[2]] wherein the guide wire is located within the catheter.
4.	The system of claim 1[[2]] wherein the guide wire is located outside of the catheter.
10.	The system according to claim 9, wherein the sharpened stylet is an[[the]] exterior stylet of the telescoping stylets.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art of record, taken alone or in combination, does not disclose nor make obvious the system for treating impingement of a nerve of a spinal canal as recited in the allowed claims.  For example, Chang et al. (US 2006/0210605) disclose the system as made of record in the Office action mailed July 23rd 2020 but fail to disclose, inter alia, a pair of telescoping stylets as claimed.  The prior art of record fails to make obvious this missing feature in Change et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS MCEVOY/Primary Examiner, Art Unit 3771